Name: Commission Implementing Regulation (EU) NoÃ 807/2012 of 11Ã September 2012 amending for the 178th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network
 Type: Implementing Regulation
 Subject Matter: politics and public safety;  international affairs
 Date Published: nan

 12.9.2012 EN Official Journal of the European Union L 246/1 COMMISSION IMPLEMENTING REGULATION (EU) No 807/2012 of 11 September 2012 amending for the 178th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network, (1) and in particular Article 7(1)(a) and 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 12 August 2012 the Sanctions Committee of the United Nations Security Council decided to remove one natural person from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 September 2012. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: The following entry under the heading Natural persons is deleted: (a) Fazul Abdullah Mohammed (alias (a) Abdalla, Fazul, (b) Abdallah, Fazul, (c) Ali, Fadel Abdallah Mohammed, (d) Fazul, Abdalla, (e) Fazul, Abdallah, (f) Fazul, Abdallah Mohammed, (g) Fazul, Haroon, (h) Fazul, Harun, (i) Haroun, Fadhil, (j) Mohammed, Fazul, (k) Mohammed, Fazul Abdilahi, (l) Mohammed, Fouad, (m) Muhamad, Fadil Abdallah, (n) Abdullah Fazhl, (o) Fazhl Haroun, (p) Fazil Haroun, (q) Faziul Abdallah, (r) Fazul Abdalahi Mohammed, (s) Haroun Fazil, (t) Harun Fazul, (u) Khan Fazhl, (v) Farun Fahdl, (w) Harun Fahdl, (x) Abdulah Mohamed Fadl, (y) Fadil Abdallah Muhammad, (z) Abdallah Muhammad Fadhul, (aa) Fedel Abdullah Mohammad Fazul, (ab) Fadl Allah Abd Allah, (ac) Haroon Fadl Abd Allah, (ad) Mohamed Fadl, (ae) Abu Aisha, (af) Abu Seif Al Sudani, (ag) Haroon, (ah) Harun, (ai) Abu Luqman, (aj) Haroun, (ak) Harun Al-Qamry, (al) Abu Al-Fazul Al-Qamari, (am) Haji Kassim Fumu, (an) Yacub). Address: Kenya. Date of birth (a) 25.8.1972, (b) 25.12.1974, (c) 25.2.1974, (d) 1976, (e) February 1971. Place of birth: Moroni, Comoros Islands. Nationality: Comorian. Other information: (a) Reported to operate in Southern Somalia as of November 2007; (b) Senior operative of Al-Qaida in charge of Al-Qaida in East Africa as of 2009; (c) Reported to possess multiple fraudulent Kenyan and Comorian passports; (d) Believed to have been involved in the attacks on the United States embassies in Nairobi and Dar es Salaam in August 1998, and further attacks in Kenya in 2002; (e) Has reportedly undergone plastic surgery. Date of designation referred to in Article 2a (4) (b): 17.10.2001.